El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
María Antonia Tricoclie es la demandante y apelante en este pleito. Todas las cuestiones envueltas en este caso de-penden de las relaciones legales existentes entre ella y sus dos hermanos, cuyos nombres no mencionamos por el mo-mento, porque esta nomenclatura es una de las principales cuestiones envueltas en la apelación.
Alegó la demandante que en 22 de marzo de 1893, su hermano José Rufino Tricoche adquirió por compra que hizo a José Laboy una finca de tres cuerdas más o menos, radi-cada en el término municipal de la Corte de Distrito de Ponce; que esta compra se hizo constar por escritura; que dicho José Rrifino Tricoche estuvo en posesión, de la referida finca hasta el momento de su muerte en el año 1895; que a su fallecimiento sus únicos y universales herederos eran la de-mandante y Francisco Rufino Tricoche; que en el año 1912 dicho Francisco Rufino Tricoche, por escritura número 51 otorgada en junio 6 de 1912 ante el notario Gustavo Rodrí-guez, simulando ser su hermano premuerto, vendió la mitad indivisa de dicha finca al demandado Julio Mercado, y ter-mina la demanda con la súplica de que se declare nula y sin ningún valor la referida venta por no haber sido hecha por el verdadero dueño de la finca, sino por el hermano Francisco Rufino Tricoche. La corte inferior dictó sentencia a favor de los demandados.
Los apelados piden que se confirme la sentencia por los dos motivos que siguen: Primero, porque la demanda como fué enmendada en el juicio no expresaba una causa de ac-ción y, segundo, porque el peso de la prueba estaba a favor de los demandados desde cualquier punto de vista del caso según la corte inferior resolvió en cuánto a dicho peso.
Por razón de conveniencia en el desarrollo de los hechos consideraremos primero la segunda cuestión.
Al discutir la prueba la corte muy correctamente declaró probado que la verdadera cuestión en controversia en el caso *404era la del dominio de la finca vendida al demandado Julio Mercado. La corte también declaró probado que los ape-llidos de ambos hermanos eran Trieoche y Arroyo,. siendo el segundo nombre de cada uno de ellos Rufino; que uno de estos hermanos, José, era conocido por el apodo de Tifé y el otro, Francisco, por el de Ping'o; que quedó además sa-tisfactoriamente probado que quien compró la finca a José Laboy en 22 de marzo de 1893 y quién la poseyó siempre como dueño, fué el hermano conocido por Ping’o.
Sostiene la apelante que no hay conflicto alguno en la prueba, pero encontramos una disparidad muy esencial en-tre los testigos de la demandante y. los de los demandados. La escritura, es cierto, fué otorgada a favor de José Rufino Trieoche y el testigo principal de la demandante manifestó que Francisco Rufino Trieoche, conocido por Pingo, dió a dicho testigo un poder a nombre de Francisco Rufino Trieoche para vender la finca en cuestión; que el poder fué otor-gado a nombre de Francisco Rufino Trieoche y subsiguiente-mente para solucionar la situación fué convertido en un po-der a nombre de José Rufino Trieoche, poderes ambos que fueron otorgados por el referido Francisco Rufino Trieoche. El testigo hizo cierta ligera referencia en su declaración, de. la que podría inferirse que Francisco Rufino Trieoche que falleció en el año 1913, o antes que esta acción fuera esta-blecida, sabía que su- nombre no era José y otras declara-ciones por el estilo que tal vez podrían tender a probar que dicho Francisco Rufino Trieoche se hacía pasar por su her-mano fallecido.
Examinemos en primer término la cuestión principal. Se-gún declaró probado la corte, no existe duda posible de que la persona que compró la finca era la que más generalmente se conocía con el nombre de Francisco Rufino Trieoche o Pingo. La escritura expresaba que él era casado y la prueba tendía a probar que su hermano conocido por José o Tifé nunca fué casado; que éste último era una persona de eos-*405turobres irregulares y nunca fué dueño o poseyó la finca o tuvo nada que ver con ella.
En la contestación se alegaba que el hermano conocido por Pingo era indistintamente conocido con el nombre de Francisco o José y bubo prueba tendente a mostrar este aserto. Aun cuando hubiera alguna duda respecto a la exis-tencia de personas algunas de las cuales conocían a Pingo por José y otra por Francisco, sin embargo es indudable que la misma escritura original fué otorgada a un tal “ José Pufino Tricoche” y que el notario creyó que José era el nom-bre de la persona a quien se hizo la escritura, pero según hemos dicho el verdadero dueño era la persona generalmente conocida por Pingo. Ambos hermanos eran analfabetas, cir-cunstancia tendente a explicar la confusión de los nombres.
Como cuestión legal, si una finca se vende bajo un nom-bre supuesto, la persona a quien la propiedad se vende tiene derecho a venderla bajo este pseudónimo. De todos modos nadie tiene derecho a quejarse de tal alegado uso de un nom-bre supuesto, a menos que él o ella en realidad hayan sido perjudicados por dicho uso. Como José Pufino Tricoche, conocido por Tifé, jamás adquirió ningún derecho, interés o título a la propiedad, su hermana no tenía interés alguno en la finca ni derecho para impugnar la escritura otorgada por su hermano Pingo con el nombre de José Rufino Tricoche.
La demanda como fué originalmente redactada alegaba que la escritura de 1912 que representaba ser un documento hecho por José Rufino Tricoche, fué otorgada por una persona desconocida que decía que era dicho José Pufino Tricoche. El apelado admite que la demanda como fué origi-nalmente presentada determinaba una causa de acción. En el juicio, no obstante, la demandante enmendó su demanda a fin de expresar en ella que Francisco Rufino Tricoche-ven-dió una mitad indivisa en la finca a Julio Mercado. En el supuesto de que José Pufino Tricoche, conocido por Tifé era el dueño de la finca y que falleció siendo soltero y dejando como únicos herederos, como se alega en la demanda a su *406hermano Francisco Rufino Tricoche y sn hermana María Antonia Rufino Tricoche, cada nna de estas dos personas tenía derecho a nna participación de nna mitad en la referida finca. Por consiguiente, puesto que la venta hecha por Francisco Rufino Tricoche a Julio Mercado era precisamente de una mitad indivisa, dicho Francisco, bajo tales circunstancias, solo estaría traspasando lo que, de acuerdo con la teoría de la demanda necesariamente le pertenecía. Por tanto, tam-bién tenemos que convenir con los apelados en que la demanda como fné enmendada no determinaba una causa de acción.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.